Name: Commission Regulation (EEC) No 453/88 of 18 February 1988 on the supply of refined sunflower oil to the Republic of SÃ £o TomÃ © and PrÃ ­ncipe as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  Africa
 Date Published: nan

 19. 2 . 88 Official Journal of the European Communities No L 46/13 COMMISSION REGULATION (EEC) No 453/88 of 18 February 1988 on the supply of refined sunflower oil to the Republic of Sao Tome and Principe as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Council Regulation (EEC) No 3785/87 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 15 October 1987 on the supply of food aid to Sao Tome and Principe, the Commission allocated to the latter country 100 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined sunflower oil to the Republic of Sao Tome and Principe in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 and corrigendum OJ No L 42, 12. 2. 1987, p. 54. 0 OJ No L 356, 18. 12. 1987, p. 8 . P) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p . 1 . No L 46/14 Official Journal of the European Communities 19. 2. 88 ANNEX 1 . Operation No ('): 48/88 2. Programme : 1987 3. Recipient : MinistÃ ¨re du commerce  entreprise du commerce intÃ ©rieur, SÃ ¢o TomÃ © (via antenne CEE-SÃ ¢o TomÃ ©) 4. Representative of the recipient (2) : Ambassade de la rÃ ©publique de SÃ ¢o TomÃ © et Prince  avenue Brugmann 42  B-1060 Bruxelles, Tel . 347 53 75, Telex 65313 5. Place or country of destination : Sao Tome and Principe 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 2) 8 . Total quantity : 100 tonnes net 9 . Number of lots : 1 10 . Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B) :  metal cans of 10 litres or 10 kilograms,  the cans must be packed in cartons, with two cans per carton,  the cans must carry the following wording : 'ACÃ Ã O N? 48/88 / Ã LEO VEGETAL / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A REPÃ BLICA DEMOCRATICA DE SAO TOMÃ  E PRÃ NCIPE' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Sao Tome 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 30 April 1988 18 . Deadline for the supply : 31 May 1988 19 . Procedure for determining the costs of supply (4): tendering 20 . Date of expiry of the period allowed for submission of tenders : 8 March 1988, not later than 12 noon. Tenders shall be valid until 12 midnight on 9 March 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 March 1988, not later than 12 noon. Tenders shall be considered valid until 12 midnight on 23 March 1988 (b) period for making the goods available at the port of shipment where the supply is awardaded at the port of shipment stage : 15 April to 15 May 1988 (c) deadline for the supply : 15 June 1988 22. Amount of the tendering security : 1 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, - 200, rue de la Loi, B- 1 049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  19. 2. 88 Official Journal of the European Communities No L 46/15 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : Commission Delegation in SÃ £o TomÃ © and PrÃ ­ncipe : boite postale 132, SÃ £o TomÃ ©  Tel. 21 780  Telex 224. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05.